Citation Nr: 0706752	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  99-08 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or upon housebound status for the 
surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  The veteran died in May 1996.  The appellant 
is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  This case was remanded by the 
Board in November 2000.  The case was again remanded by the 
Board in January 2005 for additional notice about the 
information and evidence needed to substantiate the appealed 
claim.  That notice action has been completed, and the case 
has now been returned to the Board further appellate 
consideration.  


FINDINGS OF FACT

1.  The appellant is not blind in both eyes; is not a patient 
in a nursing home because of mental or physical incapacity; 
and the impairment resulting from the appellant's 
disabilities is not such that she is so helpless as to be in 
need of regular aid and attendance of another person on a 
regular basis.

2.  The appellant is not bedridden or substantially confined 
to her home or immediate premises by reason of permanent 
disabilities.  


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for the regular aid and attendance of another 
person, or housebound status, have not been met.  38 U.S.C.A. 
§§ 1114, 1502, 1541, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because this claim was filed in May 1997, which was before 
enactment of the statute requiring notice and assistance, 
although complying notice was not provided prior to the 
initial adjudication of the claim for special monthly 
compensation based on the need for the regular aid and 
attendance of another person or housebound status, there is 
no prejudice to the appellant in providing later notice 
followed by readjudication of the claim.  In Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. 2007) (Mayfield III), the 
Federal Circuit Court held that a Statement of the Case or 
Supplemental Statement of the Case subsequent to the 
provision by VA of adequate notice constituted a 
readjudication decision after the notice that cured any 
timing problem associated with inadequate notice or lack of 
notice prior to an initial adjudication.

Collectively, VA notice and duty to assist letters dated in 
September 2003 and March 2005 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as the 
letters informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertained to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinion, private treatment records, 
private medical evidence, and other lay statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.  In compliance with the 
Board's January 2005 remand, the RO issued a notice letter to 
the appellant (March 2005), then readjudicated the 
appellant's claim and issued a Supplemental Statement of the 
Case (August 2006).  The Board finds that VA has 
substantially complied with the Board's January 2005 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

SMC for Aid and Attendance

The appellant seeks special monthly pension based on the need 
for regular aid and attendance.  Through her representative, 
she contends that her disorders of high blood pressure, 
cervical spine (osteoarthritis or degenerative joint 
disease), lumbar spine (degenerative joint 
disease/spondyloarthritic changes, discogenic 
changes/narrowing of discs, levoscoliotic curvature), 
degenerative joint disease of the knees, diabetes mellitus, 
glaucoma, calcification of the aorta, and bilateral 
blepharitis, with symptoms of pain and discomfort, warrant a 
grant of the benefit. 

Increased pension is payable to a surviving spouse of a 
veteran by virtue of the need for regular aid and attendance 
of another person.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. 
§ 3.351.  Increased pension at the aid and attendance rate is 
payable when an appellant is blind in both eyes, is a patient 
in a nursing home because of mental or physical incapacity, 
or is so helpless as to be in need of regular aid and 
attendance of another person.  38 U.S.C.A. § 1114; 38 C.F.R. 
§ 3.351.

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself/herself or to keep himself/herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without 
assistance; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the claimant be so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  "Bedridden" constitutes a 
condition which, through its essential character, actually 
requires that individuals remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed bed rest for a lesser or greater portion of the 
day will not suffice.  38 C.F.R. § 3.352(a) (2006).

In this case, an aid and attendance assessment that was 
received in May 2005 reflects that the appellant was able to 
walk unaided, could feed herself, did not need assistance in 
bathing and tending to hygiene needs, was able to care for 
the needs of nature, was not confined to bed, was able to sit 
up, was not blind, was able to travel, could leave home 
without assistance, and did not require nursing home care.  

A February 2003 VA aid and attendance examination report 
reflects the appellant's complaints of dizziness, episode of 
hypoglycemia, irregular sleep, constipation, urinary 
incontinence and urgency, generalized arthralgia, backache, 
and right shoulder pain.  The appellant reported that she was 
able to cook her food and meals, go to the supermarket and 
other places, was active, and had limitations due to 
arthralgias, but was otherwise independent.  Noted diagnosed 
disabilities were glaucoma in both eyes, mild cardiomegaly, 
diabetes mellitus, high blood pressure, degenerative joint 
disease, including of the spine, cervical myositis, and 
status post cholecystectomy.  The examiner's opinions 
included that the appellant was not bedridden, was not 
wheelchair ridden, was able to walk without the assistance of 
another person, did not need or use mechanical aid, was able 
to leave home at any time, was independent in daily living 
needs, was independent to protect herself, lived alone, was 
competent, was capable of performing daily functions 
including dressing, clothing, toileting, cooking, and 
feeding, and did not require the assistance of another 
person, although supervision was recommended due to the 
appellant's age and the fact that she lived alone.  

Private treatment records from Dr. Monserrate dated from 2002 
to 2004 reflect complaints of upper and lower back pain, and 
diagnoses of polyarthritis and cervical and lumbar disorders 
that included osteoarthritis/degenerative joint disease, 
levoscoliosis, lordosis, and impingement that prohibited 
prolonged sitting and prolonged forward flexion; a knee 
injury thought to be a meniscal tear; and degenerative joint 
disease of both knees.  A February 2004 letter from Dr. 
Izquierdo reflects that the appellant has 20/30 vision in 
both eyes and glaucoma that requires treatment with optical 
drops, and a previous treatment for blepharitis in January 
1999.  A May 1997 note from Dr. Castro, an eye surgeon, 
reflects erratic treatment of the appellant for eye disorder 
that included cupping, optic neuritis, and suspected 
cataracts.  A May 1997 note from Dr. Esteva reflects the 
appellant has arterial hypertension, hernia in the abdominal 
wall, glaucoma, arthritis, and another condition that 
disabled her from working.  An August 1999 note from Dr. 
Esteva reflects diagnoses of high blood pressure, organic 
heart disease, type II diabetes mellitus, osteoarthritis, and 
glaucoma. 

A previous VA aid and attendance examination report dated in 
August 1997 reflects that the appellant lived alone, was able 
to use public transportation, although she used a cane for 
ambulation, was able to clean the house, cook, tend the 
house, and go to the supermarket and other places; appellant 
had diagnosed disabilities of diabetes mellitus, high blood 
pressure (controlled), lumbar scoliosis, degenerative joint 
disease, cervical myositis, varicose veins with peripheral 
circulatory insufficiency, loss of balance, and glaucoma; and 
it was the examiner's opinion that the appellant was 
independent in her self care with some limitation due to pain 
in the right shoulder and knees.  

After reviewing the totality of the record, the Board finds 
that there is no evidence that the appellant has blindness or 
near blindness, or has been confined to a nursing home due to 
mental or physical incapacity.  The private medical evidence 
shows the appellant has 20/30 vision bilaterally with 
correction.  At all times during the pendency of this appeal, 
the appellant has lived at home, and has not required 
confinement to a nursing home.

On the remaining question of whether there is a factual need 
for the regular aid and attendance of another person, the 
evidence shows that the appellant has some limitations with 
use of the back and knees due to arthritis, such as 
limitation for prolonged flexion or prolonged sitting or 
walking due to the knees, but otherwise shows that she is 
able to perform other activities of daily living, including 
dressing and undressing herself, keeping herself ordinarily 
clean and presentable, that there is no frequent need for 
adjustment of any special prosthetic or orthopedic 
appliances, she is able to feed herself, she is able to 
attend to the wants of nature, and the appellant's physical 
disabilities do not require care or assistance on a regular 
basis to protect her from hazards or dangers incident to the 
daily environment.  While the February 2003 VA examination 
report reflects the examiner's general recommendation of 
supervision for the appellant based on her age and the fact 
that she lived alone, the same examiner concluded that the 
appellant was independent to protect herself, and did that 
she did not require the assistance of another person.  

Based on the evidence indicated above, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for entitlement to special monthly pension based on the 
need for regular aid and attendance.  Because a preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

SMC for Housebound Status

The appellant has generally requested special monthly pension 
based on housebound status, though neither she nor the 
representative has entered specific contentions as to how the 
housebound criteria is alleged to have been met. 

To establish entitlement to special monthly pension based on 
housebound status under 38 U.S.C.A. § 1114(s), the evidence 
must show that an appellant is permanently and substantially 
confined to the immediate premises.  38 C.F.R. 
§§ 3.351, 3.352.  The requirement that the surviving spouse 
be "permanently housebound" is met when the surviving spouse 
is substantially confined to her dwelling and the immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout the surviving 
spouse's lifetime.  See 
38 C.F.R. § 3.351(f).

As indicated by the evidence outlined above, the weight of 
the evidence shows that the appellant is not permanently and 
substantially confined to the immediate premises.  The 
evidence shows that the appellant was able to walk unaided, 
was able to travel, and could leave home without assistance 
(May 2005); the appellant is able to go to the supermarket 
and other places, and could leave home at any time without 
assistance (February 2003); and the appellant could go to the 
supermarket and other places by herself (August 1997).  

Based on the evidence indicated above, the Board finds that 
the preponderance the 
evidence is against the appellant's claim for special monthly 
pension based on 


housebound status.  Because a preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b).
 

ORDER

Special monthly pension based on the need for regular aid and 
attendance or upon housebound status for the surviving spouse 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


